UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7521


WILLIAM PETERSON,

                  Petitioner - Appellant,

             v.

COLIE RUSHTON, Warden MCCI,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (0:07-cv-01640-HMH)


Submitted:    February 19, 2009             Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Peterson, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, James Anthony Mabry, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            William Peterson seeks to appeal the district court’s

order denying as untimely his 28 U.S.C. § 2254 (2006) petition.

The    district    court    referred      this   case    to    a    magistrate       judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                            The magistrate

judge recommended that relief be denied and advised Peterson

that failure to file timely objections to this recommendation

could waive appellate review of a district court order based

upon the recommendation.            Despite this warning, Peterson failed

to object to the magistrate judge’s recommendation.

            The     timely       filing     of   specific          objections       to    a

magistrate       judge’s     recommendation       is     necessary         to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned     of     the        consequences         of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see    also     Thomas v.      Arn,    474 U.S. 140     (1985).

Peterson has waived appellate review by failing to timely file

specific objections after receiving proper notice.                         Accordingly,

we deny a certificate of appealability and dismiss the appeal.

             We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented         in     the    materials

before    the    court     and   argument      would    not    aid      the     decisional

process.

                                                                                 DISMISSED


                                           2